Citation Nr: 0919263	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  06-08 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to special monthly pension based on the need 
for regular aid and attendance.  

2.  Entitlement to special monthly pension at the housebound 
rate.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1945 to 
October 1947. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of special monthly pension for aid and attendance 
is addressed in the REMAND portion of the decision below. 


FINDINGS OF FACT

1.  The Veteran served on active duty for more than 90 days 
during a period of war and is older than 65 years of age.  

2.  The Veteran has no service-connected disabilities and the 
following nonservice-connected disabilities: coronary artery 
disease, ischemic heart disease, rated as 100 percent 
disabling; chronic obstructive pulmonary disease, rated as 10 
percent disabling; bilateral nuclear sclerotic cataract, age-
related macular degeneration, rated as 10 percent disabling; 
hypertension, rated as 10 percent disabling; status-post 
colonic polyp removal, diverticulitis, rated with a 
noncompensable rating; and hearing loss, rated with a 
noncompensable rating.  The combined rating for nonservice-
connected disabilities is 100 percent. 




CONCLUSION OF LAW

The criteria under 38 C.F.R. § 1521(e) for entitlement to 
special monthly pension at the housebound rate are met.  38 
U.S.C.A. §§ 1502, 1513, 1521, 5107 (West 2002); 38 C.F.R. § 
3.351 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he has a need for special monthly 
pension as a result of his nonservice-connected disabilities.  

The Veteran currently has no service-connected disabilities.  
The Veteran currently has the following nonservice-connected 
disabilities:  coronary artery disease, ischemic heart 
disease, rated as 100 percent disabling; chronic obstructive 
pulmonary disease, rated as 10 percent disabling; bilateral 
nuclear sclerotic cataract, age-related macular degeneration, 
rated as 10 percent disabling; hypertension, rated as 10 
percent disabling; status-post colonic polyp removal, 
diverticulitis, rated with a noncompensable rating; and 
hearing loss, rated with a noncompensable rating.  The 
combined rating for nonservice-connected disabilities is 100 
percent.  The record does not show that he is a patient in a 
nursing home on account of mental or physical incapacity; or 
is blind or so nearly blind as to have corrected visual 
acuity in both eyes of 5/200 or less or concentric 
contraction of the visual field to 5 degrees or less. 

Generally, the criteria for an award of special monthly 
pension based on housebound status is the existence of a 
permanent and total disability rating, plus additional 
disability ratable at 60 percent or more, or by reason of a 
disability or disabilities is permanently housebound but does 
not qualify for pension at the aid and attendance rate.  38 
U.S.C.A. § 1521(e); 38 C.F.R. § 3.351(d) (1).  However, 
veterans 65 years of age and older who meet the initial 
service requirements may be entitled to pension at the rates 
prescribed under section 1521 (to include, for instance, at 
the housebound rate) under conditions other than the 
permanent and total disability requirement.  Hartness v. 
Nicholson, 20 Vet. App. 216 (2006).  In other words, under 
38 U.S.C.A. § 1521(e), a wartime veteran is awarded a special 
monthly pension if, in addition to being at least 65 years 
old, he or she possesses a minimum disability rating of 60 
percent or is considered permanently housebound as defined 
under 38 U.S.C. § 1502(c).  Id.  In this case, the Veteran is 
older than 65 and has a disability rating higher than 60 
percent.  Therefore, the Veteran meets the requirements for 
special monthly pension at the housebound rate, subject to 
income limitations. 

The Board notes that the issue of special monthly pension 
based on the need for the regular aid and attendance of 
another person is herein remanded for additional development.  
The Board also notes that special monthly pension at the 
housebound rate is available only when the Veteran is not in 
need of regular aid and attendance.  See 38 C.F.R. 
§ 3.351(d).  In the interest of providing the Veteran 
additional benefits at the earliest possible opportunity, the 
Board has granted special monthly pension at the housebound 
rate now rather than wait for the development outlined below 
to be completed.  However, if aid and attendance benefits are 
subsequently granted by VA, the Board notes that VA may no 
longer be able to provide special monthly pension benefits at 
the lesser housebound rate.   


ORDER

Special monthly pension at the housebound rate is granted, 
subject to the legal criteria governing the payment of 
monetary benefits.


REMAND

In the opinion of the Board, additional development of the 
claim for special monthly pension for aid and attendance is 
necessary. 

VA medical records include a November 2004 visual impairment 
service note which stated that the Veteran is legally blind.  
The provider stated that he was in need of orthoptic devices 
and noted that his family moved in with him in order to help 
take care of him.  

In June 2005, the Veteran underwent a VA medical evaluation 
for the need for aid and attendance.  The examiner noted that 
the Veteran lost significant visual acuity.  The Veteran 
described his typical daily activities as staying as cool as 
possible, checking the hen house for eggs, using a riding 
lawn mower, occasional garden work, and fishing.  He stated 
that he is not able to drive and he has difficulty with food 
prep due to his vision deficits.  The examiner noted that the 
Veteran had dizziness once or more a day, occasional mild 
memory loss, and that the Veteran's imbalance affected his 
ability to ambulate one or more times weekly.  The examiner 
noted additional permanent impairments including visual and 
hearing impairment, general frailty, and dyspnea with mild to 
moderate activity.  The Veteran was found to be "legally 
blind."  The examiner also noted that the Veteran is unable 
to perform self-feeding, dressing and undressing, bathing, 
grooming, and toileting.  The examiner also noted the 
additional diagnoses of chronic obstructive pulmonary disease 
(COPD); coronary artery disease, status-post angioplasty, 
status-post myocardial infarction; and benign prostatic 
hypertrophy with urinary incontinence were found to effect 
daily activities including chores; shopping, exercise; 
recreation; traveling; feeding; bathing; dressing; toileting; 
and grooming generally from a mild to moderate degree.  

The findings of mild to moderate impairment conflict with the 
earlier notation that the Veteran is unable to perform 
activities of daily living.  Moreover, the most recent aid 
and assistance examination is over four years old.  Based on 
the nature of the Veteran's disabilities, a current 
examination is necessary to decide the claim.  

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2008).  In Bell v. Derwinski, 2 
Vet. App. 611 (1992), the Court held that VA has constructive 
notice of VA generated documents that could reasonably be 
expected to be part of the record, and that such documents 
are thus constructively part of the record before the 
Secretary and the Board, even where they are not actually 
before the adjudicating body.  Accordingly, the RO should 
request all VA medical records from the Alexandria VA Medical 
Center dating from April 8, 2005, to the present.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
action:

1.  Request medical records from the 
Alexandria VAMC dating from April 8, 
2005 to the present.  If no further 
treatment records exist, the claims 
file should be documented accordingly.

2.  Schedule the Veteran for a special 
examination for aid and attendance.  
Request that the examiner provide an 
evaluation of all of the Veteran's 
disabilities.  Request that the 
examiner's assessment include, but not be 
limited to, an evaluation of such 
conditions as:  inability of the Veteran 
to dress or undress himself or to keep 
himself ordinarily clean and presentable; 
frequent need of adjustment of any 
special prosthetic or orthopedic 
appliances which by reason of the 
particular disability cannot be done 
without aid; inability of the appellant 
to feed himself through loss of 
coordination of upper extremities or 
through extreme weakness; inability to 
attend to the wants of nature; or 
incapacity, physical or mental, which 
requires care or assistance on a regular 
basis to protect the claimant from 
hazards or dangers incident to his daily 
environment.  The examiner should also 
indicate whether the Veteran is blind or 
so nearly blind as to have corrected 
visual acuity of 5/200 or less, in both 
eyes, or whether he has concentric 
contraction of the visual field to 5 
degrees or less.  

3.  Then, readjudicate the claim for 
special monthly pension for aid and 
attendance.  If the decision remains 
adverse to the Veteran, provide the 
Veteran and his representative with a 
supplemental statement of the case and an 
opportunity to respond.  Thereafter, 
return the case to the Board as 
appropriate.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


